Citation Nr: 0533118	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected recurrent inguinal hernia, status 
postoperative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the RO, 
which denied the benefit sought on appeal.

In April 2003, the veteran testified at a hearing before the 
undersigned via video teleconference.

In September 2003, the Board remanded this matter to the RO 
for further development of the evidence and other procedural 
action.

The Board notes that in its September 2003 remand, the Board 
referred certain issues to the RO for initial adjudication.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).  In March and 
May 2004, the veteran submitted claims concerning his low 
back, right knee, varicose veins, sinus disorder, 
gastrointestinal disorder, and skin disorder.  It is not 
clear whether the other medical disorders listed on a March 
2004 statement were also being claimed as related to service.  
These are REFERRED to the RO for appropriate action. 


FINDING OF FACT

The veteran's service-connected recurrent inguinal hernia, 
status postoperative, is manifested by no more than 
subjective complaints of discomfort and numbness, especially 
around the scar, and no evidence of current hernia.




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
status postoperative recurrent inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.114, Diagnostic Code 7338 (2000, 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
January 1995 to April 2005; VA medical examination reports 
dated in May 1998 and April 2005; and the veteran's April 
2003 hearing testimony.  As noted below, it is the recent 
evidence that is of utmost relevance in deciding a claim for 
an increased rating.  Although the Board has reviewed the 
medical evidence developed for prior claims, for the purpose 
of reviewing the medical history of the veteran's disability, 
there is nothing in that evidence pertinent to this claim. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected status postoperative 
recurrent inguinal hernia warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where as 
here, an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran's service-connected status postoperative 
recurrent inguinal hernia has been rated 10 percent disabling 
by the RO under the provisions of Diagnostic Code 7338.  
38 C.F.R. § 4.114.  

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
including the rating criteria for evaluating digestive 
disabilities.  See 67 Fed. Reg. 29488 (May 31, 2001) 
(effective July 2, 2001).  The Board notes, however, that 
Diagnostic Code 7338 is the same under both the old and new 
regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 (hernia, 
inguinal), a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  A 
10 percent rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia which is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  A 60 percent evaluation is 
warranted for a large, postoperative, recurrent hernia that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  Note: Add 10 
percent for bilateral involvement, providing the second 
hernia is compensable.

Most recently, in April 2005, a VA examiner noted that the 
veteran had three right inguinal hernia surgeries, the last 
of which was in 1991.  The first two took place in service.  
In 2003, he developed a left inguinal hernia, which required 
surgery.  The veteran complained of worsening right sided 
hernia pain, around the operative scars.  The hernia scar in 
the right inguinal area measured 12 centimeters and was 
slightly hypertrophic and hypopigmented.  It was nonadherent 
and nontender.  There was a larger scar over the left 
inguinal area from the most recent hernia repair.  It was 
hypertrophic, slightly adherent, and slightly tender.  There 
was no atrophy, ulceration, or underlying tissue damage.  
There was no limitation of motion or disfigurement due to the 
scars.  There was no return or residual hernia on either 
side.  The examiner diagnosed right inguinal hernia repair 
times three with onset in service with chronic worsening, 
mild intermittent pain with exacerbations during 
weightbearing range of motion; left inguinal hernia repair 
and intermittent pain not secondary to the right inguinal 
hernia; scars left greater than right; not the cause of pain; 
and chronic orthopedic and neurologic pain not related to 
hernia repair.  

On April 2005 VA neurologic examination, the examiner 
diagnosed, in pertinent part, a right inguinal hernia with 
residuals that included pain and numbness over the scar area.  

The foregoing symptomatology does not militate in favor of a 
30 percent evaluation under Diagnostic Code 7338.  While the 
Board does not dispute the veteran's assertions of pain, no 
return or residual hernia has been found on examination.  
Indeed, the veteran's right sided inguinal hernia cannot be 
said to be recurrent, as it last appeared some 15 years ago.  
A 30 percent evaluation is warranted for a small hernia which 
is postoperative and recurrent or unoperated irremediable, 
and not well supported by a truss, or not readily reducible.  
38 C.F.R. § 4.114; Diagnostic Code 7338.  The foregoing 
manifestations are simply not present.

Diagnostic Code 7339 pertains to postoperative ventral 
hernias and provides as follows:

100 percent: Massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.

40 percent: Large, not well supported by belt under ordinary 
conditions.

20 percent: Small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or post- operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.

Noncompensable: Wounds, postoperative, healed, no disability, 
belt not indicated.

38 C.F.R. § 4.114, Diagnostic Code 7339.

Here too, an evaluation in excess of 10 percent is not 
warranted.  The veteran's hernia has not been said to be 
poorly supported by a belt under ordinary conditions.  The 
evidence, moreover, is silent as to a weak abdominal wall.  
The most recent competent medical evidence has not indicated 
the need for a supporting belt.  Thus a 20 percent evaluation 
under Diagnostic Code 7339 is not warranted.  38 C.F.R. 
§ 4.114.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  A 
claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity. 
Brady v. Brown, 4 Vet. App. 203 (1993). 

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

By July 2005 rating decision, the RO granted service 
connection for residuals, numbness, right inguinal hernia 
repair under Diagnostic Code 8799-8730.  38 C.F.R. § 4.20, 
4.27 4.124a (2005).  The RO assigned a noncompensable 
evaluation.  Diagnostic Code 8730 pertains to neuralgia of 
the ilio-inguinal nerve.  Under Esteban such a rating is 
permitted because the neurologic manifestations of the 
veteran's service-connected inguinal hernia repair residuals 
had not yet been considered.

Arguably, even though the veteran has not appealed the 
noncompensable rating assigned to this symptom, his appeal 
for a higher rating to the Board encompasses any and all 
manifestations of the service-connected disability.  To 
accord him every consideration, the Board will decide whether 
he should have been awarded a compensable rating for the 
numbness.

The rating schedule provides a noncompensable rating for 
ilio-inguinal nerve paralysis of mild or moderate degree. A 
maximum rating of 10 percent is provided for severe to 
complete paralysis of the nerve. 38 C.F.R. § 4.124a, Code 
8530. The same criteria apply to neuralgia of the ilio-
inguinal nerve. 38 C.F.R. § 4.124a, Code 8730.  It cannot be 
concluded that the veteran's complaints of some numbness and 
pain are equivalent to severe paralysis of the ilio-inguinal 
nerve to warrant a compensable rating.

The neurologic examination in 2005 revealed numbness over the 
scars, and the veteran's scar symptomatology is contemplated 
under the appropriate neurologic code.  The veteran, 
therefore, cannot receive a separate evaluation under an 
additional diagnostic code pertaining to scars, as this would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14. 

As apparent from the foregoing discussion, consideration has 
also been given to the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2005) whether or not 
raised by the veteran, as required by Schafrath.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct residuals of right inguinal hernia 
repair not contemplated in the currently assigned 10 percent 
rating permitted under the Schedule.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letter sent to the veteran in March 2004.  That letter 
advised him of what information and evidence was needed to 
substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was expressly told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case, and the supplemental statement of the case, he was 
provided with specific information as to why this claim was 
denied and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the statement of the case and supplemental statement of the 
case.  Finally, he was told to supply all relevant evidence 
in his possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

It must also be noted that during the hearing in 2003, the 
veteran was provided notice of the evidence needed to support 
his claim and was questioned as to outstanding evidence that 
was relevant but not in the file.  The claim was then 
remanded to comply with VA's duty to notify and assist the 
veteran.  He was also informed at the hearing of other 
evidence he could submit, such as lay statements or 
employment records, that would show he is entitled to a 
higher rating.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also notes that Pelegrini II held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (in this case the RO) decision on a 
claim for VA benefits.  That was factually impossible in the 
circumstances of this case, where the claim was adjudicated 
in 1998.  However, the veteran still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claim was readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in July 2005.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service VA medical treatment 
records.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  


The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded VA medical examinations to obtain an 
opinion as to the current severity of his service-connected 
disability.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


